DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,672,731 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagaila (US 7,618,846).
Regarding claim 12, Pagaila teaches an apparatus in fig. 4, comprising: 
a redistribution layer (134); 
a semiconductor die (94) on the redistribution layer (134), the semiconductor die having a contact structure (108) on a side of the semiconductor die opposite the redistribution layer (134); 
an electrically conductive layer (124) over the semiconductor die (94), the electrically conductive layer (124) in direct electrical contact with the contact structure (108) of the semiconductor die (94); App. No. 16/871,3253 Examiner: Nguyen, Niki Hoang 
Docket No. P89929PCT-US-C1Art Unit: 2818a mold layer (126) over the electrically conductive layer (124) and over the semiconductor die (94); and 
a conductive via (refer to a vertical portion of 132) vertically over the semiconductor die (94) (NOTE: the word “over” is here interpreted as above or on-top to the die 94 but it does not necessarily directly above or on-top of die 94), the conductive via (refer to a vertical portion of 132) extending from the electrically conductive layer (124) through the mold layer (126).

    PNG
    media_image1.png
    301
    703
    media_image1.png
    Greyscale

Regarding claim 13, Pagaila teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Pagaila teaches a top side metallization layer (refer to a large horizontal portion of 132) on the mold layer (126), wherein the conductive via extends from the electrically conductive layer (124) to the top side metallization layer (refer to the large horizontal portion of 132).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila, and further in view of Meyer (US 20110241218).
Regarding claim 2, Pagaila teaches an apparatus in fig. 4, comprising: 
a redistribution layer (134); 
a semiconductor die (94) on the redistribution layer (134), the semiconductor die (94) having a contact structure (108) on a side of the semiconductor die opposite the redistribution layer (134).
	an electrically conductive layer (124) over the semiconductor die (94); and 
a mold layer (126) over the electrically conductive layer (124).  
	Pagaila does not teach the electrically conductive layer in direct electrical contact with the contact structure of the semiconductor die, and the electrically conductive layer in direct electrical contact with the redistribution layer, the electrically conductive layer coupling the contact structure of the semiconductor die to the redistribution.
	Meyer teaches the same field of an endeavor wherein an electrical conductive layer (40 in fig. 2) is in direct electrical contact with the contact structure of the 
	Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the conductive layer is taught by Meyer in the teaching of Pagaila so that it provide an alternative way of connecting among chip to the external contact members without using a via bar (se par. 43).
	Replacing the electrical conductive layer (124 in fig. 4 of Pagaila) with the electrical conductive layer (40 in fig. 2 of Meyer) in the structure of Pagaila so that the electrically conductive layer (40 of Meyer) in direct electrical contact with the contact structure of the semiconductor die (108 of Pagaila), and the electrically conductive layer (40 of Meyer) in direct electrical contact with the redistribution layer (refer to 134 of Pagaila), the electrically conductive layer (40 of Meyer) coupling the contact structure of the semiconductor die (94 of Pagaila) to the redistribution (134 of Pagaila).
Regarding claim 3, Pagaila and Meyer teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Meyer teaches the electrically conductive layer (40) is comprised of a metal (see par. 46).
Regarding claim 7, Pagaila and Meyer teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Pagaila teaches a conductive via (refer to a vertical portion of 132 that connecting a large horizontal portion of 132 with electrical conductive layer 124) that extends from the electrically conductive layer (124) through the mold layer (126) to a top side metallization layer (132). 

    PNG
    media_image1.png
    301
    703
    media_image1.png
    Greyscale

Regarding claim 8, Pagaila and Meyer teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Pagaila teaches the conductive via (refer to a vertical portion of 132 that connecting a large horizontal portion of 132 with electrical conductive layer 124) is over the semiconductor die (94) (NOTE: the word “over” is here interpreted as above or on-top to the die 94 but it does not necessarily directly above or on-top of die 94).
Regarding claim 9, Pagaila and Meyer teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Pagaila teaches the conductive via (refer to a vertical portion of 132 that connecting a large horizontal portion of 132 with electrical conductive layer 124) is not over the semiconductor die (94) but is over the redistribution layer (NOTE: the Examiner interprets the vertical portion of 132 is not directly onto of the chip 94 and instead it is directly onto of the redistribution layer 134).
Regarding claim 10, Pagaila and Meyer teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Meyer teaches the electrically conductive layer (40) is comprises a plurality of features (NOTE: layer 40 

    PNG
    media_image2.png
    274
    811
    media_image2.png
    Greyscale

Regarding claim 11, Pagaila and Meyer teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Meyer teaches a first one of the plurality of features (refer to the third portion of 40 as explained in claim 10) is on the redistribution layer, and wherein a second one of the plurality of features (refer to the second portion of 40 as explained in claim 10) is on the side of the semiconductor die (10) opposite the redistribution layer (refer to the external contact member).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pagaila in view of Meyer as applied to claim 2 above, and further in view of Hoegerl (US 2015/0155267)
	Regarding claim 4, Pagaila and Meyer teach all the limitations of the claimed invention for the same reasons as set forth above except for the electrically conductive layer is comprised of metal foil.
	Hoegerl teaches the same field of endeavor wherein the electrically conductive layer (110) is comprised of metal foil (see par. 143). 
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the electrically conductive layer is comprised of metal foil as taught by Hoegerl in the teaching of Pagaila and Meyer so that it provides an alternative way of making product by using different conductive material.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila as applied to claim 12 above, and further in view of Meyer (US 20110241218).
Regarding claim 16, Pagaila teaches all the limitations of the claimed invention for the same reasons as set forth above except for the electrically conductive layer is comprises a plurality of features.

Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the conductive layer is taught by Meyer in the teaching of Pagaila so that it provide an alternative way of connecting among chip to the external contact members without using a via bar (se par. 43).

    PNG
    media_image2.png
    274
    811
    media_image2.png
    Greyscale

Regarding claim 17, Pagaila and Meyer teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Meyer teaches a first one of the plurality of features (refer to the third portion of 40 as explained in claim 16) is on the redistribution layer, and wherein a second one of the plurality of features (refer to the second portion of 40 as explained in claim 16) is on the side of the semiconductor die (10) opposite the redistribution layer (refer to the external contact member).
Regarding claim 18, Pagaila and Meyer teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Meyer teaches a first one of .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pagaila as applied to claim 12 above, and further in view of Hoegerl (US 2015/0155267)

	 Regarding claim 19, Pagaila and Meyer teach all the limitations of the claimed invention for the same reasons as set forth above except for the electrically conductive layer is comprised of metal foil.

Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the electrically conductive layer is comprised of metal foil as taught by Hoegerl in the teaching of Pagaila so that it provides an alternative way of making product by using different conductive material.
	 
	Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features of claim 5.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features of claim 6.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features of claim 14.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features of claim 20.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features of claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818